*343Judgment, Supreme Court, New York County (Marcy L. Kuhn, J.), rendered February 23, 2005, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of iVs years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). Defendant was properly convicted of robbery under a theory of being aided by another person actually present (Penal Law § 160.10 [1]). The evidence supports the conclusion that defendant was part of an organized team of shoplifters. Overwhelming evidence also established that defendant stole merchandise, both personally and while acting in concert with other members of the group, and that he used force against the store manager in an effort to prevent him from recovering such merchandise.
The court properly exercised its discretion in denying defendant’s mistrial motions, made on two occasions when inadmissible evidence came before the jury. In each instance, the court’s prompt and thorough curative instructions were sufficient to prevent any prejudice (see People v Santiago, 52 NY2d 865 [1981]). Concur—Andrias, J.E, Sullivan, Williams, Sweeny and Malone, JJ.